UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2011 ITEM 1. REPORT TO STOCKHOLDERS AUGUST 31, 2011 Annual Report to Shareholders DWS International Fund Contents 4 Portfolio Management Review 8 Performance Summary 11 Information About Your Fund's Expenses 13 Portfolio Summary 15 Investment Portfolio 19 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 28 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Tax Information 40 Summary of Management Fee Evaluation by Independent Fee Consultant 44 Board Members and Officers 48 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly certain risks, such as currency fluctuations, political and economic changes, and market risks. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. International equities generated a positive, double-digit gain of 10.01% during the past year ended August 31, 2011, based on the return of the MSCI EAFE Index.1 The world equity markets delivered exceptional performance through the first half of the period, during which investors were encouraged by an environment of improving global growth and the highly stimulative policies of some of the world's central banks. The second half was a much more challenging period, as the combination of the disaster in Japan, the reemergence of the European debt crisis and the mounting evidence of slowing global growth weighed heavily on market performance in the March-August interval. Nevertheless, the MSCI EAFE Index finished firmly in the black on the strength of its excellent performance in the first half of the period. Unfortunately, the fund was unable to keep pace with the broader market. For the 12-month period ended August 31, 2011, the Class A shares of the fund returned 4.97%. (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 8 through 10 for complete performance information.) On April 15, 2011, a new team took over portfolio management duties for the fund and adopted a different investment approach for the analysis and selection of security holdings. The transition to reflect the new approach was gradual over a period of 24 days and was fully implemented by May 10, 2011. Please see page 6 of the report for additional information about the new team. Under the new investment approach, the investment team utilizes a proprietary investment process designed to identify attractive investment candidates generated by more than 5,000 equity analysts across the globe, who collectively cover over 10,000 securities. Through the quality of these analysts' fundamental research, this process seeks to identify investments that may offer the potential for price appreciation. The investment process also takes into consideration various factors — both risk and return factors relative to the benchmark — and assists portfolio management in devising allocations among investable securities. Portfolio management may buy a security when its research resources indicate the potential for future upside price appreciation relative to the benchmark or its investment process identifies an attractive investment opportunity. Conversely, portfolio management may sell a security when its research resources indicate the potential for future downside or its investment process identifies more attractive investment opportunities elsewhere. Performance Attribution The fund's performance reflects the results of the two management teams. During the interval in which the portfolio was run by the previous team (September 1, 2010 through April 15, 2011), performance lagged the benchmark due to a shortfall in the consumer discretionary and consumer staples sectors.2 In the former, the largest detractors were its positions in Panasonic Corp.* and the Japanese appliance retailer Yamada Denki Co. Ltd.,* while in the latter, Woolworths Ltd. and Nestle SA* both cost the fund some relative performance. On the plus side, the prior management team added value through their stock selection in financials and utilities. In the financial sector, positions in companies with limited exposure to the debt crisis in southern Europe — such as Swedbank AB,* Banco Bilbao Vizcaya Argentaria S.A.* and Russia-based Sberbank* — outpaced their peers. In utilities, the top contributor was the Finland-based company Fortum Oyj.* Since May 10, 2011, the date on which the portfolio fully reflected the new investment approach, the fund has underperformed its benchmark due, primarily, to investment selection within the European financial sector, particularly in August. Towards the end of the fund's fiscal year, the financial sector was severely impacted by macro factors, such as the Eurozone debt crisis, which in turn drove up intrasector correlations and limited the effectiveness of stock- selection-based approaches. Stock selection within the technology sector, where we added value through an overweight position in the French software firm Dassault Systemes SA, was a key positive factor in performance.3 Outside of technology, one of our top contributors was the pharmaceutical company GlaxoSmithKline PLC. Investors were encouraged by Glaxo's improved sales results and efforts at cost reduction. The fund also benefitted from holding the defense firm European Aeronautic Defence & Space Co., which reported strong earnings data thanks to robust commercial demand. These positive factors were more than offset by the negative impact of our stock selection within the financial sector, however. Societe Generale, Allianz SE and AXA SA were among the stocks pressured by concern relating to the Eurozone debt crisis and its implications for financial firms. Our overweight positions in these stocks generated a negative return relative to the benchmark, particularly in August, overshadowing the positive effects from not owning the underperforming stocks HSBC* and BNP Paribas.* A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS International Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the US for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team Thomas Voecking Managing Director. Portfolio Manager of the fund. • Joined the fund in 2011. • Joined Deutsche Asset Management in 1991 as a project manager in Global Technology Services before becoming responsible for the performance measurement of institutional client portfolios. Other company positions include analyst at DB Research and Head of the Strategic Asset Consulting team. • Senior Portfolio Manager Fixed Income Overlay Management: Frankfurt. • MS, University of Muenster. Jason E. Inzer Director. Portfolio Manager of the fund. • Joined the fund in 2011. • Joined Deutsche Asset Management in 1997 as technology manager for equity research in Japan. In 2003, became global database head for Global Markets Research. • Portfolio Engineering & Analytics: New York. • BA, The Ohio State University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1The Morgan Stanley Capital International (MSCI) Europe, Australasia and Far East (EAFE) Index is an unmanaged, capitalization-weighted index that tracks international stock performance in the 21 developed markets of Europe, Australasia and the Far East. The index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. 2 Consumer staples industries primarily manufacture and sell household products, food, beverages and prescription drugs, while consumer discretionary industries manufacture and sell nonessential goods and services. Examples of companies that would be considered consumer discretionary include automobile, retail, apparel and media companies. 3 "Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. * Not held in the portfolio as of August 31, 2011. Performance Summary August 31, 2011 Average Annual Total Returns as of 8/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 4.97% -7.96% -4.44% 1.71% Class B 4.26% -8.62% -5.18% 0.86% Class C 4.15% -8.65% -5.17% 0.91% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -1.07% -9.76% -5.57% 1.11% Class B (max 4.00% CDSC) 1.26% -9.20% -5.35% 0.86% Class C (max 1.00% CDSC) 4.15% -8.65% -5.17% 0.91% No Sales Charges Class S 5.30% -7.66% -4.14% 2.04% Institutional Class 5.40% -7.55% -4.02% 2.19% MSCI EAFE Index+ 10.01% -2.96% -1.48% 4.96% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2010 are 1.26%, 2.17%, 2.04%, 0.96% and 0.83% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS International Fund — Class A [] MSCI EAFE Index+ Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Morgan Stanley Capital International (MSCI) Europe, Australasia and Far East (EAFE) Index is an unmanaged, capitalization-weighted index that tracks international stock performance in the 21 developed markets of Europe, Australasia and the Far East. The index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 8/31/11 $ 8/31/10 $ Distribution Information: Twelve Months as of 8/31/11: Income Dividends $ Lipper Rankings — International Large-Cap Core Funds Category as of 8/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 94 3-Year of 95 5-Year of 93 10-Year of 92 Class B 1-Year of 97 3-Year of 97 5-Year of 95 10-Year of 97 Class C 1-Year of 97 3-Year of 97 5-Year of 95 10-Year of 97 Class S 1-Year of 94 3-Year of 94 5-Year of 91 10-Year of 88 Institutional Class 1-Year of 93 3-Year of 94 5-Year of 90 10-Year of 86 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (March 1, 2011 to August 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended August 31, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 3/1/11 $ Ending Account Value 8/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 3/1/11 $ Ending Account Value 8/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS International Fund 1.19% 1.89% 1.99% .89% .81% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 8/31/11 8/31/10 Common Stocks 97% 93% Cash Equivalents 2% 7% Preferred Stocks 1% — 100% 100% Geographical Diversification (As a % of Investment Portfolio excluding Cash Equivalents and Securities Lending Collateral) 8/31/11 8/31/10 Europe (excluding United Kingdom) 53% 59% Japan 20% 18% Pacific Basin (excluding Japan) 17% 3% United Kingdom 9% 20% Other 1% — 100% 100% Sector Diversification (As a % of Investment Portfolio excluding Cash Equivalents and Securities Lending Collateral) 8/31/11 8/31/10 Financials 29% 17% Industrials 16% 15% Health Care 12% 4% Information Technology 12% 7% Consumer Staples 8% 12% Telecommunication Services 6% 10% Energy 5% 13% Utilities 5% 1% Consumer Discretionary 4% 9% Materials 3% 12% 100% 100% Asset allocation, geographical and sector diversification are subject to change. Ten Largest Equity Holdings at August 31, 2011 (46.2% of Net Assets) Country Percent 1. Mitsubishi Corp. Operator of a general trading company Japan 6.8% 2. Dassault Systemes SA Designer, manufacturer and engineer of software products France 5.9% 3. GlaxoSmithKline PLC Develops, manufactures and markets vaccines and medicines United Kingdom 5.6% 4. Novo Nordisk AS Develops, produces and markets pharmaceutical products Denmark 4.5% 5. SAP AG Manufacturer of computer software Germany 4.4% 6. National Australia Bank Ltd. An international banking group Australia 4.2% 7. AXA SA An insurance company which also provides related financial services France 4.1% 8. European Aeronautic Defence & Space Co. NV Manufacturer of military airplanes and equipment Netherlands 4.0% 9. TeliaSonera AB Offers telecommunication services Sweden 3.9% 10. Societe Generale Provides various banking services France 2.8% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. This form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of August 31, 2011 Shares Value ($) Common Stocks 96.5% Australia 9.3% Foster's Group Ltd. National Australia Bank Ltd. Newcrest Mining Ltd. Origin Energy Ltd. Wesfarmers Ltd. Westfield Group (REIT) (Units) Woolworths Ltd. (Cost $77,931,084) Bermuda 0.6% Seadrill Ltd. (a) (Cost $4,895,756) Denmark 5.3% Carlsberg AS "B" Novo Nordisk AS "B" (Cost $49,495,618) Finland 0.4% Nokia Corp. (Cost $4,856,155) France 16.5% AXA SA Cap Gemini Compagnie de Saint-Gobain Dassault Systemes SA Klepierre (REIT) Schneider Electric SA Societe Generale Technip SA (Cost $177,666,120) Germany 8.7% Allianz SE (Registered) Beiersdorf AG Continental AG* Lanxess AG SAP AG (Cost $94,347,541) Hong Kong 3.2% BOC Hong Kong (Holdings) Ltd. Li & Fung Ltd. (Cost $29,617,042) Italy 2.8% Luxottica Group SpA Snam Rete Gas SpA (Cost $27,857,733) Japan 19.3% Eisai Co., Ltd. Honda Motor Co., Ltd. INPEX Corp. Kawasaki Kisen Kaisha Ltd. Kyushu Electric Power Co., Inc. Mitsubishi Corp. Mitsubishi Electric Corp. Mitsubishi Estate Co., Ltd. Mitsui Fudosan Co., Ltd. Mitsui O.S.K Lines Ltd. Nabtesco Corp. Nippon Electric Glass Co., Ltd. Resona Holdings, Inc. SMC Corp. Softbank Corp. Sumitomo Realty & Development Co., Ltd. Terumo Corp. Tokyo Electric Power Co., Inc. (Cost $179,376,833) Netherlands 8.8% European Aeronautic Defence & Space Co. NV Heineken NV ING Groep NV (CVA)* Royal Dutch Shell PLC "B" (Cost $78,826,903) Norway 0.9% DnB NOR ASA (Cost $10,097,634) Singapore 4.1% Capitaland Ltd. CapitaMall Trust (REIT) Golden Agri-Resources Ltd. (Cost $33,781,160) Spain 0.9% Red Electrica Corporacion SA (Cost $10,138,615) Sweden 3.9% TeliaSonera AB (Cost $35,417,074) Switzerland 2.6% Zurich Financial Services AG* (Cost $27,417,602) United Kingdom 9.2% AMEC PLC Centrica PLC GlaxoSmithKline PLC Inmarsat PLC Old Mutual PLC Tesco PLC (Cost $79,833,731) Total Common Stocks (Cost $921,556,601) Preferred Stocks 1.2% Germany Porsche Automobil Holding SE Volkswagen AG Total Preferred Stocks (Cost $11,103,102) Cash Equivalents 1.9% Central Cash Management Fund, 0.09% (b) (Cost $15,708,359) % of Net Assets Value ($) Total Investment Portfolio (Cost $948,368,062)+ Other Assets and Liabilities, Net Net Assets *Non-income producing security. +The cost for federal income tax purposes was $948,603,038. At August 31, 2011, net unrealized depreciation for all securities based on tax cost was $123,814,125. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $2,470,934 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $126,285,059. (a) Listed on the Oslo Stock Exchange. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. CVA: Certificaten Van Aandelen REIT: Real Estate Investment Trust At August 31, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) S&P 500 E-Mini Index USD 9/16/2011 ) Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to the Derivatives section of Note A in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks & Preferred Stocks Australia $
